Bloom, J.,
dissents in part in a memorandum as follows: My brethren have concluded that relator’s waiver was the product of a lack of understanding on his part of the rights accorded to him by statute and the regulations. I am not at all persuaded that this is so. While I join the majority in reversing, rather than grant the habeas petition, I would remand for a hearing. The adjourned final revocation hearing came on to be heard on the seventieth day following the relator’s waiver of the preliminary hearing. At the adjourned final revocation hearing relator waived his right to service of the third charge which had been added to the two, notice of which had already been given to him, to the 14-day notice of hearing mandated by statute and to the right to counsel. Had relator insisted on any or all of these rights, there was still sufficient time to effect full compliance within the 90-day period during which the final revocation hearing was required to be held. By waiving these rights and proceeding with the hearing on the seventieth day following the waiver of the preliminary hearing, he has now made compliance with the statute impossible. In these circumstances it is appropriate, before the writ is granted and the prisoner discharged, that there be clear proof that his waiver was without the requisite intent and understanding. On the basis of the record before us I am unable to conclude that his actions were so lacking in understanding of what was being given up that they can be characterized as unintentional and unintelligent. To resolve that issue I would remand for a hearing.